DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 12/28/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/04/2021 has been considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, see page 5, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1 and 3-5 under 35 U.S.C. §102 and claims 2, 13-15, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kato and Forster.

Claim Objections
5.	Claims 18 and 20 are objected to because of the following informalities:  
regarding claim 18, substitute “a shielding structure” with -- the shielding structure -- (see line 3); and
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2013/0087625 A1), cited by the applicants.
Re claims 1 and 3-5, Kato discloses an RFID tag comprising:
a substrate (3) including opposing first and second surfaces (figs. 1A-1C);
an antenna (7) secured to the first surface of the substrate (3), defining a gap (fig. 1A, gap between portions 4 and 5), and configured to operate at a first frequency;
an RFID chip (2) electrically coupled to the antenna (7) across the gap (figs. 1A-1C); and

wherein a center of the shielding structure (17) is substantially aligned with
the RFID chip (2) (fig. 1C);
	wherein the shielding structure (17) is larger than the gap (fig. 1C); and 
wherein the shielding structure (17) is electrically coupled to the antenna (7) through the substrate (3) (figs. 1C and 1D).

Re claims 6-7, Kato further discloses first and second conductive bridges (9)  extending between the antenna (7) and the shielding structure (17) through the substrate (3), wherein the conductive bridge are associated with the antenna at opposing sides of the gap (figs. 1C and 1D); and wherein the first and second conductive bridges are substantially identical (figs. 1C and 1D).

Re claim 8, Kato discloses wherein the first and second conductive bridges (9) are substantially equally spaced from the gap (fig. 1C).
.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Kato (US 2013/0087625 A1).
Kato discloses the claimed invention except for wherein the antenna is no larger than 40mm in a maximum dimension.  However, it would have been obvious to one 

12.	Claims 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being obvious over Kato (US 2013/0087625 A1) in view of Forster et al. (US 2012/0061473).
	Re claim 11, Kato fails to teach wherein each of the first and second conductive bridges comprises a crimp.
	Forster discloses a method of manufacturing a RFID tag, wherein a microprocessor is attached to an RFID antenna structure through mechanical crimping (see para. 0065).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a known electrical connection technique to a known device to yield predictable results of electrical connection for operation.
  
Re claims 13 and 20, Kato discloses an RFID tag comprising:
a substrate (3) including opposing first and second surfaces (figs. 1A-1C);
an antenna (7) secured to the first surface of the substrate (3), defining a gap (fig. 1A, gap between portions 4 and 5), and configured to operate at a first frequency;
an RFID chip (2) electrically coupled to the antenna (7) across the gap (figs. 1A-1C); and

wherein the shielding structure (17) is electrically coupled to the antenna (7) through the substrate (3) (fig. 1C);
Kato fails to teach providing a web.
Forster discloses manufacturing RFID tags using a web of material (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Forster and Forster in order to produce RFID tags in large volumes in less time. 

Re claims 14 and 15, Kato as modified by Forster teaches performing die cutting and laser cutting (see Forster, abstract).

Re claim 16, Kato as modified by Forster fails to specifically teach wherein said forming at least a portion of the first conductive layer into an antenna and said forming 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to simultaneously form at least a portion of the first conductive layer into an antenna and form at least a portion of the second conductive layer into a shielding structure in order to reduce the production time. 
Furthermore, method limitation are not germane to patentability in an apparatus claim pursuant to MPEP §2112.02, since it has been held that “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

Re claim 17, Kato as modified by Forster fails to specifically teach wherein said forming at least a conductive layer into an antenna and said forming at least a portion of the second a shielding structure occur sequentially.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sequentially form at least a conductive layer into an antenna and form at least a portion of the second a shielding structure in order to reduce the production time.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”


Re claim 18, Kato as modified by Forster fails to specifically teach reversing an orientation of the web between said forming at least a portion of the first conductive layer into an antenna and said forming at least a portion of the second conductive layer into a shielding structure.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse an orientation of the web between said forming at least a portion of the first conductive layer into an antenna and said forming at least a portion of the second conductive layer into a shielding structure in order to reduce the production time.
Furthermore, method limitation are not germane to patentability in an apparatus claim pursuant to MPEP §2112.02, since it has been held that “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

Re claim 19, Kato as modified by Forster fails to specifically teach wherein one of said antenna and said shielding structure is formed during a first pass through a forming system and the other one of said antenna and said shielding structure is formed during a second pass through the forming system.
However, method limitation are not germane to patentability in an apparatus claim pursuant to MPEP §2112.02, since it has been held that “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

13.	Claim 12 is/are rejected under 35 U.S.C. 103 as being obvious over Kato (US 2013/0087625 A1) in view of Mei et al. (US 2015/0144702), cited by the applicants.
	Re claim 11, Kato fails to teach wherein each of the first and second conductive bridges comprises conductive ink received by a respective hole defined in the substrate.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a known electrical connection technique to a known device to yield predictable results of electrical connection for operation.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coleman et al. (US 10,186,765) discloses a radio frequency antenna containing element and methods of making the same.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887